DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                             PATRICK KELSO,
                                Appellant,

                                       v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D21-1010

                                 [July 1, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Jr.,
Judge; L.T. Case No. 431998CF000559A.

   Patrick Kelso, Bristol, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and ARTAU, JJ., concur.

                            *          *          *

    Not final until disposition of timely filed motion for rehearing.